Citation Nr: 1301292	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  09-03 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 17, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active service from August 1956 to August 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO in Phoenix, Arizona in November 2010 regarding the issues of entitlement to increased ratings for right and left knee disabilities, each rated as 10 percent disabling prior to April 17, 2010, and as 30 percent disabling from April 17, 2010.  He and his spouse also testified about the affects of his knee disabilities on his employability.  A written transcript of this hearing has been prepared and incorporated into the evidence of record. 

In February 2011 and August 2012, the Board remanded the claim for a TDIU to the RO via the Appeals Management Center (AMC) in Washington, DC for further evidentiary development, noting that additional evidence of unemployability had been added to the record since the August 2009 denial of the claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, is part of an increased rating claim).  

In a May 2012 rating decision, the AMC increased the assigned schedular rating for severe bilateral knee osteoarthritis with severe bilateral flexion ankylosis to 100 percent, effective March 10, 2011.  In an August 2012 decision, the Board concluded that a 100 percent rating for a bilateral knee disability due to complete ankylosis and loss of use of the feet was warranted as of April 17, 2010, and an August 2012 rating decision implemented the Board's order.  Therefore, only the issue of entitlement to TDIU benefits prior to April 17, 2010 remains on appeal.


Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to April 17, 2010, the Veteran was service connected for osteoarthritis of the right and left knee, each rated as 10 percent disabling; limitation of extension of the right knee, rated as 10 percent disabling, effective from November 20, 2008; hemorrhoids, rated as noncompensable; and appendectomy, rated as noncompensable.  

2.  Since the June 2008 receipt of the claim for TDIU benefits and prior to April 17, 2010, the combined rating for compensation was 20 percent prior to November 20, 2008, and 30 percent as of November 20, 2008. 

3.  The Veteran completed high school and worked as a maintenance supervisor until he relocated to another state in 1989.

4.  Competent medical evidence indicates that the Veteran was not incapable due solely to his service-connected right and left disabilities, or other service-connected disabilities, of securing or following a substantially gainful occupation prior to April 17, 2010 that is consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating due to service-connected disabilities have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. 
§ 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway  v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in a July 2008 letter issued prior to the decision on appeal and an October 2010 letter issued after the August 2009 decision, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for a TDIU, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters also advised him of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The case was readjudicated in December 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment and personnel records, post service private and VA treatment records, lay statements and hearing testimony, and VA examination reports and medical opinions.  Also, in December 2009, a formal finding was made regarding the unavailability of the Veteran's Social Security Administration (SSA) records.

The Board also notes that actions requested in the prior remands have been undertaken.  Here, the AMC submitted the claim for a TDIU prior to April 17, 2010, to the Director of the Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b).  The AMC later issued a supplemental statement of the case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the remand, and a decision on the merits can proceed.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

In summary, VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II. Relevant Law and Regulations

In order to establish service connection for a total disability rating based upon individual unemployability (TDIU) due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of a TDIU.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart from any nonservice-connected conditions and advancing age, which would justify a TDIU.  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994). 


III.  Facts and Analysis

The Veteran contends that his service-connected right and left knee disabilities rendered him unemployable prior to the 100 percent schedular rating, effective from April 17, 2010.  

Prior to April 17, 2010, the Veteran was service connected for osteoarthritis of the right and left knee, each rated as 10 percent disabling; limitation of extension of the right knee, rated as 10 percent disabling, effective from November 20, 2008; hemorrhoids, rated as noncompensable; and appendectomy, rated as noncompensable.  His combined rating was therefore 20 percent, effective prior to November 20, 2008 and 30 percent as of November 20, 2008.  See 38 C.F.R. § 4.25.  Thus, the Veteran did not meet the schedular requirements for a TDIU due to service-connected disabilities under 38 C.F.R. § 4.16(a) prior to April 17, 2010.

However, the Board must still determine whether the Veteran's service-connected disabilities result in impairment so severe that it is impossible to follow a substantially gainful occupation.  The Board emphasizes that a TDIU is limited to consideration of service-connected disabilities. 

Following a full and thorough review of the evidence of record, including the electronic claims file, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU prior to April 17, 2010.

In his June 2008 claim for a TDIU, the Veteran reported that he completed high school and worked full-time as a maintenance supervisor until 1989.  He stated that he could no longer work, play, or live in New York due to his service-connected knee disabilities.

Private treatment records dated prior to the June 2008 claim for a TDIU reflect that the Veteran was evaluated in 2004 for complaints of imbalance that began years earlier.  After a March 2004 neurological evaluation, the impression was peripheral neuropathy.  The neurologist commented that the peripheral neuropathy was manifested by distal sensory loss and distal weakness affecting the legs more than the arms.  In a June 2004 follow-up note, the neurologist indicated that the chronic, slowly progressive, sensory motor peripheral neuropathy resulted in instability in walking.

In July 2008 the Veteran's former employer indicated that he had worked from November 1984 to September 1989 as a maintenance supervisor and resigned to move out of state.  The employer was unable to provide information regarding time lost due to disability or any concessions made by reason of disability because payroll records were only retained for ten years.

Treatment records dated from January 2004 through April 2009 from the Veteran's private physician, S. B., D.O., reflected ongoing evaluation and treatment for a variety of medical problems, including osteoarthritis of the knees and peripheral neuropathy.    

In lay statements dated in August 2008, two friends described their observations regarding the Veteran's difficulty walking without a cane, walker, or motorized chair; his instability, loss of "girth in his hands and legs," and loss of strength; and his tremors.  The statements also described being prone to falls, losing feeling in his legs and feet, and difficulty feeding himself or writing.  One friend remarked that the Veteran could not work or be employed by anyone since he could not sit or stand for any length of time or use his hands.

In a November 2008 letter, Dr. S. B. advised that the Veteran was medically unable to work due to type II diabetes and severe peripheral neuropathy.  She elaborated that the Veteran used a cane to ambulate and could tolerate only short distances.  She characterized these disabilities as deteriorative in nature.

During a November 2008 VA joints examination, the Veteran reported ongoing pain, numbness, and burning sensation in both lower extremities that was not localized to the knees.  The examiner noted that these symptoms had been attributed to neuropathy and because of the severe neuropathy, it was difficult for the Veteran to feel knee pain in relation to the knee joints themselves, which had advanced arthritis.  The Veteran further reported progressive weakness in his legs over the years and an ongoing sensation of his knees buckling.  He was unable to ambulate without using a cane or walker to help with balance due to weakness in his lower extremities and reported having multiple falls.  He also used a scooter to get around his home.  There were no specific flare-ups attributed to his knee condition.    

The examiner noted that the Veteran was evaluated by a private orthopedic surgeon in February 2004 and January 2006 and was felt to have degenerative arthritis of the bilateral knees with patellofemoral arthritis and subluxation.  Because of the unsteady gait and atrophy of the Veteran's lower extremities, neurological consultation was recommended and knee replacement was not felt to be recommended because of lack of pain as a symptom and because of the reduced motor function of the lower extremities.  

Regarding his occupation, the Veteran stated that he had been on Social Security disability since 1989 after leaving his job as a facility supervisor due to weakness and pain in his legs and hands, which made it difficult for him to perform job duties such as carrying fire extinguishers or climbing ladders.

Reported physical examination findings of the lower extremities included significant atrophy of all muscles and diminished sensation to light touch and pinprick extending up to the thigh, and no tenderness to palpation or effusions in the knees.  Range of motion testing of the bilateral knees revealed flexion to 120 degrees with mild pain, and extension limited by 10 degrees (as rounded to the nearest 5 degrees) bilaterally.  Ligaments were stable bilaterally.  There was no further limitation of range of motion or joint function due to pain, weakness, fatigability, or lack of endurance following three repetitions.  

Based on a review of the claims file and physical examination, the examining physician opined that the Veteran had limitation in his ability to perform employment activities, sedentary included, in relation to significant numbness and weakness in his upper and lower extremities in relation to advanced neuropathy; however, the Veteran's service connected bilateral knee osteoarthritis in itself would not prevent him from performing sedentary employment tasks.

During a March 2009 VA orthopedic consultation, the Veteran reported weakness and discomfort in his knees with peripheral neuropathy and lower limb muscle weakness.  The surgeon remarked that the Veteran could not extend or control flexion of his knees to even support a TKA (total knee arthroplasty) as he would have nothing to power the legs and knees.  In an addendum, the surgeon noted that the Veteran's biggest problem appeared to be the pain with his peripheral neuropathy and that an outside orthopedist also refused to do total knee arthroplasties on the Veteran for the same reasons.

During an April 2009 VA Agent Orange registry examination, the Veteran's current and past medical history included diabetes mellitus diagnosed one year ago and peripheral neuropathy diagnosed more than 10 years ago.  The Veteran believed that the peripheral neuropathy started approximately 20 years ago [1989] and was progressive, and he described a family history of neuropathy.  He stated that he had not worked since 1989 and received Social Security benefits for neuropathy.  He reported occasional knee aches.  Examination findings included very atrophic lower leg and tissue loss in the hands.  

In correspondence dated in May 2009, the Veteran reiterated his contention that he was totally disabled, stating that he could no longer stand or walk and that both knees were "gone."

During a June 2009 VA wheelchair clinic consultation, the Veteran was noted to have severe loss of motion of the bilateral lower extremities, and past medical history included peripheral neuropathy.  The Veteran, who presented in a manual wheelchair with his spouse, requested a power chair for use inside and outside his home, which had a ramp at the entrance.  The occupational therapist recommended the power chair for approval.

In November 2010 the Veteran and his spouse testified that the Veteran had to quit his job in 1989 due to severe knee pain.  

The claim was referred to the Director of Compensation Service for extraschedular consideration of a TDIU prior to April 17, 2010 under 38 C.F.R. § 4.16(b).  A November 2012 memorandum outlines the Director's administrative review of the medical and lay evidence.  The Director concluded that the totality of the evidence did not show that the Veteran would have been unemployable in all environments, including a sedentary one, solely due to service-connected disabilities.  Therefore, entitlement to a TDIU on an extraschedular basis prior to April 17, 2010 was denied.  The Director considered the [November 2008] VA medical opinion that indicated the Veteran would be employable in a sedentary occupation with respect to his knee disability, but would be completely unemployable due to peripheral neuropathy.  The examination report reflected functional range of motion in the knees.  The Director detailed that the Veteran had severe neuropathy with muscle wasting and weakness that caused his difficulty in ambulation.  The neuropathy was also noted to create the inability for the Veteran to receive knee replacements, as he did not have the muscle strength to support replaced knees.  Finally, the Director noted that the Veteran was not service-connected for peripheral neuropathy, and he had not been hospitalized for any significant period of time due to his knee arthritis or any other service-connected disabilities. 

The preponderance of the above evidence is against any finding that the current impairment from his service-connected disabilities is so severe that it is impossible for him to follow a substantially gainful occupation.  In reaching the above decision, the Board has considered the lay statements submitted by the Veteran in support of his claim.  The Board notes that the August 2008 statements from friends do not specifically mention his service-connected knee disabilities.  Rather, the statements appear to describe symptoms associated with the Veteran's severe peripheral neuropathy, including muscle atrophy, weakness, and instability.  In addition, these lay observations by the Veteran's friends are consistent with private and VA medical evidence, which document muscle atrophy, weakness, falls and difficulty walking related to peripheral neuropathy.  These lay statements, therefore, do not demonstrate entitlement to a TDIU due to service-connected knee disabilities prior to April 17, 2010.

The Board also considered the various medical opinions addressing the effects of the Veteran's service-connected disabilities on his employability prior to April 17, 2010.  The November 2008 VA joints examiner concluded that the Veteran's bilateral knee osteoarthritis in itself would not preclude sedentary employment tasks.  Rather, the examiner concluded that the Veteran's significant numbness and weakness in his upper and lower extremities in relation to advanced neuropathy limited the Veteran's ability to perform employment activities, including sedentary work.  The VA examiner's medical opinion is consistent with the November 2008 opinion rendered two weeks earlier by the Veteran's private physician, Dr. S. B., who opined that the Veteran's diabetes and severe peripheral neuropathy rendered him medically unable to work.  The record contains no opinion prior to April 17, 2010 to contradict these findings.  As such, the preponderance of the evidence of record demonstrates that the Veteran was not incapable of obtaining and maintaining gainful employment prior to April 17, 2010 solely due to his service-connected knee disabilities, or other service-connected disabilities. 

In this regard, the Board finds that the private and VA medical opinions are persuasive and probative evidence against the claim for a TDIU due to service-connected disabilities.  The VA medical opinion in particular was based on a review of the claims file, physical examination, and supported by an articulated medical rationale that is consistent with the medical evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Both opinions were consistent with contemporaneous medical evidence of record, which documented severe impairment associated with symptoms of peripheral neuropathy. 

As such, in light of the VA and private examination reports and medical opinions, and the evidence of record, the Board finds assignment of an extraschedular evaluation is also unwarranted prior to April 17, 2010.  The evidence of record does not show that the Veteran was unable to secure or follow a substantially gainful occupation prior to April 17, 2010 consistent with his education and work experience as a maintenance supervisor solely due to his service-connected knee disabilities.  The evidence shows that these disorders are limiting, but the evidence does not indicate that the Veteran was physically incapable of engaging in employment as a result of his service-connected disabilities. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to TDIU benefits prior to April 17, 2010 must be denied.


ORDER

Entitlement to a total disability rating due to individual unemployability due to service-connected disabilities prior to April 17, 2010 is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


